Citation Nr: 0918925	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from two rating 
decisions dated in September 2005 and April 2006 of the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma in which the RO denied, among 
other things, service connection for depression, anxiety and 
nervousness, bilateral hearing loss and tinnitus.  The 
appellant, who had active service from January 1970 to August 
1973, appealed those decisions to the BVA.  Thereafter, the 
RO referred the case to the Board for appellate review.    
 
After reviewing the evidence of record, the Board remanded 
the appellant's claims of entitlement to service connection 
for depression, anxiety and nervousness, bilateral hearing 
loss and tinnitus for additional development. June 2008 BVA 
decision.  Subsequent to the completion of the requested 
development, the RO granted service connection for major 
depressive disorder without psychotic features and panic 
disorder without agoraphobia. November 2008 rating decision.  
As such, the appellant's claims of entitlement to service 
connection for depression, anxiety and nervousness are no 
longer on appeal before the Board.  However, the RO continued 
to deny the appellant's claims of entitlement to service 
connection for hearing loss and tinnitus. November 2008 
Supplemental Statement of the Case.  As such, those claims 
have been returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Bilateral hearing loss was not manifested during service 
or within one year of separation of service, and is not 
otherwise causally or etiologically related to service.  

3.  Tinnitus was not manifested during service and is not 
otherwise causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Specifically, the Board observes that prior to the 
adjudication of the appellant's claims, a letter sent to the 
appellant dated in August 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware from this letter that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The August 2005 letter informed 
the appellant that additional information or evidence was 
needed to support his service connection claims; and asked 
the appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA medical records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the appellant was afforded a VA examination in 
October 2008 in connection with his claims. 38 C.F.R. 
§ 3.159(c)(4).  

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claims. See September 2007 
letter from the RO to the appellant; November 2008 
Supplemental Statement of the Case; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned to these claims are rendered 
moot; and no further notice is needed. Id.  

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the appellant's claims. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Service connection for bilateral hearing loss

The appellant contends he is entitled to service connection 
for bilateral hearing loss he believes manifested as a result 
of noise exposure in service. Statements dated in August 
2005, February 2006 and June 2006.  Specifically, the 
appellant reports that he was exposed to acoustic trauma 
during the performance of his duties as a bulk fuel 
specialist working on a flight line and during his weapons 
qualifications training. February 2006 and June 2006 
statements.  He states that he has experienced hearing 
problems since his time in service, and argues that his 
currently diagnosed bilateral high frequency sensorineural 
hearing loss and tinnitus are related to this acoustic trauma 
exposure. Id.        





Unfortunately, while viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
service connection hearing loss claim.  As such, the appeal 
as to this issue must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease contracted in the line of duty, in the active 
military, naval or air service. See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a)(2008).  Service connection may 
also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§ 3.303, 
3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  The Court has also held that 
evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).




For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

The evidence in this case shows that the appellant has 
bilateral hearing loss that constitutes a current disability 
for VA purposes.  In this regard, the Board observes that an 
October 2008 VA audiological examination report contained in 
the claims file reveals that the appellant experiences a 
puretone decibel loss of 60 at the 
3000-Hertz range and a 70 decibel loss at the 4000-Hertz 
range of the right ear; and that he also experiences a 
puretone decibel loss of 55 at the 3000-Hertz range and a 60 
decibel loss at the 4000-Hertz range of the left ear. October 
2008 VA audiological examination report, p. 2; see also VA 
medical records dated in January 2003 (appellant reported 
experiencing problems with hearing) and August 2003 
(appellant diagnosed with bilateral moderate hearing loss).  
As such, he has been diagnosed with a moderately-severe-to-
severe high frequency sensorineural hearing loss in the right 
ear and a moderate-to-moderately-severe sensorineural high 
frequency hearing loss in the left ear. October 2008 VA 
audiological examination report,  p. 3.  This evidence 
fulfills the requirements of the first element necessary for 
a grant of service connection in this case.   

In regards to the second element necessary for a grant of 
service connection in this case (evidence of an in-service 
incurrence or aggravation of an injury or disease), the Board 
observes that a review of the appellant's service treatment 
records reveals no evidence of complaints, treatment or 
diagnosis of hearing loss or hearing problems during the 
appellant's period of service.  In fact, audiological 
examinations of the appellant's hearing upon entrance and 
separation from service reveal normal hearing. See September 
1969 report of medical examination and report of medical 
history; August 1973 report of medical examination and report 
of medical history.  However, even though the appellant 
separated from service with what would be considered 
"normal" hearing by audiological testing standards, a 
comparison of the appellant's hearing tests upon entrance and 
separation from service seem to indicate that the appellant's 
hearing shifted during service.  Specifically, the Board 
observes that the appellant's September 1969 induction 
hearing test revealed the following puretone decibel losses: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
5
-5
-5
-5
5

Upon discharge from service in August 1973, the appellant's 
audiogram reported the following puretone decibel losses: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
10
5
5
5

Thus, a comparison of the appellant's entrance and separation 
service audiograms indicate that a shift in the appellant's 
hearing did occur during service, although the Board is not 
permitted to opine as to the significance of such shift.  
Additional evidence potentially supportive of this finding 
consists of the appellant's medical history report at the 
time of his separation from service, in which the appellant 
indicated that he was uncertain as to whether he was 
experiencing hearing loss. See August 1973 report of medical 
history (the appellant marked the box "don't know" when 
asked if he ever had or presently had hearing loss).  
Notably, the appellant answered "no" when asked this 
question upon entrance into service. September 1969 report of 
medical history.  

In addition to the foregoing, the Board observes (as 
discussed in its June 2008 decision) that the appellant's 
service personnel records show that he served as a bulk fuel 
specialist while in service.  These records also indicate 
that the appellant served in Nam Phong, Thailand from May 
1972 to August 1972, and that he participated in combat 
support operations with Task Force Delta at Nam Phong, 
Thailand.  While the appellant's specific duties are not 
listed, the records document that the appellant served with 
the 1st Marine Aircraft Wing of the Marine Air Base Squadron 
15 and that the Squadron included a Tactical Airfield Fuel 
Dispensing System. See appellant's record of service; Command 
Chronology records.  

After reviewing the appellant's statements in conjunction 
with his service treatment records and service personnel 
records, it is plausible that the appellant was exposed to 
acoustic trauma in service in light of his military 
occupation specialty. See Command Chronology records (records 
reflect the amount of gallons of fuel received and dispensed 
by the Tactical Airfield Fuel Dispensing System; and also 
generally note operations that included takeoffs, landings 
and "touch and goes" for aircraft).  As such, the Board 
finds that the second element necessary for a grant of 
service connection has been met in this case.  

In making the above-referenced finding, however, the Board 
notes for the record that even if one assumes that the 
appellant was exposed to traumatic noise while in service, 
this assumption does not extend to the finding that the 
appellant experienced hearing loss during service as a result 
of this trauma or that his exposure to acoustic trauma in 
service is related to his present diagnosis of hearing loss.  
Such a finding requires medical knowledge and expertise; and 
as such, the Board sought a VA medical opinion in June 2008 
addressing the medical issue of whether the appellant's post-
service diagnosis of bilateral hearing loss is related to his 
exposure to acoustic trauma in service. June 2008 BVA 
opinion. 

In response to the Board's June 2008 request, the appellant 
was afforded a VA audiological examination in October 2008 in 
connection with his hearing loss and tinnitus claims.  After 
performing this examination, reviewing the claims file and 
obtaining a medical history from the appellant that included 
his reports of post-service occupational and recreational 
noise exposure with inconsistent use of hearing protection, a 
VA audiologist ultimately opined that the appellant's 
bilateral hearing loss was not etiologically related to noise 
exposure in service.  In doing so, the audiologist found it 
probative that the appellant's service audiograms ultimately 
reflected hearing sensitivity within normal limits; and that 
the earliest documented diagnosis of bilateral hearing loss 
was not dated until August 2003 when the appellant was 
determined to experience bilateral moderate hearing loss. See 
August 2003 VA medical records; see also VA medical records 
dated in January 2003 (the appellant reported experiencing 
hearing problems).  While the VA audiologist observed 
discrepancies in the appellant's audiological testing data 
when compared to the data from August 2003, she was unable to 
explain the discrepancies since the appellant stated that he 
had not suffered from any serious illness or head trauma 
between August 2003 and his October 2008 examination.  Such 
discrepancies did not affect her conclusion, however, that 
the appellant's bilateral hearing loss and tinnitus were less 
likely than not related to the appellant's exposure to noise 
in service.  

After viewing the October 2008 VA medical opinion in 
conjunction with the other evidence of record, the Board 
finds the medical opinion not only to be persuasive and 
credible, but also uncontroverted.  In light of this opinion 
and the other evidence contained in the claims file, the 
Board finds that the third element necessary for a grant of 
service connection (a nexus between the current disability 
and the in-service event) has not been fulfilled in this 
case.  In addition, the Board finds that the preponderance of 
the evidence is against the finding that the appellant 
manifested sensorineural hearing loss within one year of 
separation from service or is otherwise related to his 
service.  As such, service connection for bilateral hearing 
loss must be denied. 

C.  Service connection for tinnitus

In conjunction with his claim of entitlement to service 
connection for bilateral hearing loss, the appellant contends 
that he is entitled to service connection for tinnitus as a 
result of his exposure to noise during service.  While the 
appellant has a current diagnosis of bilateral tinnitus 
(October 2008 VA examination report), his service treatment 
records do not reflect any complaints, treatment or diagnoses 
relating to this disorder.  In addition, the Board observes 
that the first post-service medical evidence referencing the 
appellant's complaints of ringing of the ears is not dated 
until August 2003, thirty (30) years after the appellant 
separated from service.  Lastly, as discussed above, the 
appellant was examined in October 2008 by a VA audiologist in 
connection with his claims; and the October 2008 VA 
audiologist ultimately opined that the appellant's tinnitus 
was not etiologically related to noise exposure in service.  

In light of the fact that the Board has found the October 
2008 VA medical opinion to be persuasive and uncontroverted, 
service connection for tinnitus must also be denied.  

D.  Conclusion

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


